Citation Nr: 1755188	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for PTSD, rated as 30 percent disabling from October 26, 2011.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matter is presently before the Board for further appellate review.


FINDINGS OF FACT

1.  From October 26, 2011 to September 5, 2013, the Veteran's PTSD manifested to a degree of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From September 6, 2013 to July 26, 2017, the Veteran's PTSD manifested to a degree of occupational and social impairment with reduced reliability and productivity.

3.  From July 27, 2017, the Veteran's PTSD manifested to a degree of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess of 30 percent disabling, for the period beginning October 26, 2011 to September 5, 2013, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From September 6, 2013 to July 26, 2017, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  Since July 27, 2017, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Ratings for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the General Rating Formula, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16  Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

Factual Background

The Veteran contends that his service-connected PTSD warrants a higher disability rating.  A review of the evidence reveal the following facts:

In January 2011, a Primary Nursing Note revealed that the Veteran tested negative for PTSD.  In April 2012, the Veteran presented to the Charleston CBOC for a mental health consult.  The Veteran reported having flashbacks from Vietnam and nightmares a couple of times a week.  The Veteran further reported having problems concentrating and poor memory, but declined suicidal ideation.  The examiner diagnosed the Veteran with Mood Disorder, NOS, and determined that the Veteran's Global Assessment of Functioning (GAF) score was 65, and that the Veteran was at "low risk" for a full risk assessment. 

In May 2012, the Veteran received a VA examination where he reported that he experiences trauma dreams approximately three times per month and that he does not experience intrusive, trauma-related thoughts during the day because he keeps himself constantly busy.  The Veteran further reported that he avoids TV and movies depicting war, and that he avoids conversations about it.  The Veteran noted symptoms of sleep disturbance with initial and middle insomnia, irritability, but denied hypervigilance, and suicidal ideation.  However, the Veteran noted that he has had thoughts in the past of driving into oncoming traffic.  

Socially, the Veteran reported being introverted and that he does not have friends outside of work; however, he is sociable and makes friends quickly.  He further reported that he does not visit his family much and often just keeps to himself.  Occupationally, the Veteran noted that he works approximately 50 hours per week and that he has adequate reliability and productivity, but that he tries to minimize his interactions with others.

The examiner described the Veteran as having depressed mood, anxiety, and chronic sleep impairment and diagnosed the Veteran with PTSD, chronic.  The examiner concluded, in short, that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In September 2013, the Veteran received a psychological evaluation by a private physician.  The Veteran reported that he has nightmares a few times a week and that he avoids stimuli associated with war.  He further reported that he has difficulty sleeping, he has an extremely startled response, and that he feels edgy during the day.  The examiner described the Veteran's affect as restricted, he was well oriented to time, place, person, and circumstance, and that he had mild to moderate memory impairment, and moderate to marked impairment in concentration.  The examiner diagnosed the Veteran with PTSD noting that the Veteran had a GAF score of 55, and that his levels of impairment appeared to be more severe than the symptoms associated with a 30 percent disability rating.  

In July 2017, the Veteran received a second mental health evaluation from a private physician.  The Veteran reported having intrusive thoughts about Vietnam about three times per month, which he rated as moderate, and recurrent dreams that are less intense, but not fewer in number.  He further reported avoiding cues that symbolize or resemble things that might have happened in Vietnam, including TV, a movie, the news, and Asian people which bother him at about a "7" on a scale of 1 to 10, and occur about once a week.  The Veteran described having angry outbursts, about four times in the past month, and problems with sleep disturbance, hypervigilance, concentration, and focus.  

Socially, the Veteran reported that he does not participate in recreational activities, that he has feelings of detachment, and no friends.  He merely goes to work and comes home.  He further reported the inability to experience positive emotions like happiness, satisfaction, loving, or caring, and that he cannot express affection very well.  Occupationally, the Veteran reported having worked at the same job for 45 years but has reduced his hours to 14-18 hours per week.  He further reported that he is only able to function on the job because his job allows him to work in an area where he does not have to interact with others.  The examiner noted that the Veteran's self-presentation was vague and uneasy, his attitude was cooperative, but uncertain, and that his concentration was poor, attention span was fair, and psychomotor activity was normal.  The examiner concluded, in part, that the Veteran has deficiencies in most areas including work, family relations, and mood.

Legal Analysis

Considering the evidence above and the remaining evidence of record, the Board finds that the Veteran's PTSD symptoms have varied in severity throughout the appeal period; therefore, "staged ratings" are appropriate.  As mentioned, the Veteran is currently rated as 30 percent disabling effective October 26, 2011, the date his claim was received; however, the Board finds that the evidence supports a 30 percent rating from October 26, 2011 until September 6, 2013, with subsequent rating increases to 50 percent and 70 percent disabling, respectively, as explained below.  

In the Veteran's May 2012 VA examination, the Board notes that while the Veteran reported being introverted and that he does not have friends outside of work; he reported that he is sociable and makes friends quickly.  Additionally, the Veteran reported that he works approximately 50 hours per week, he has adequate reliability and productivity, and that he is generally capable of sustaining adequate concentration.  Further, the Veteran denied hypervigilance, and suicidal ideation, and reported experiencing trauma dreams approximately three times per month.  Moreover, the examiner found that the Veteran's PTSD symptoms exhibited occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  This level of impairment is indicative of a 30 percent disability rating which the Board finds to be appropriate for the Veteran's symptoms.  Considering the Veteran's reported symptoms of his ability to be sociable, his ability to maintain employment without a loss of productivity and the examiner's findings, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 30 percent rating and that the RO correctly rated the Veteran as 30 percent disabling from the time in which the Veteran's claim was filed.  A higher rating would require the Veteran to show impairment with deficiencies in most areas, or total occupational and social impairment; however, the Board finds that the Veteran's symptoms do not show such, nor are they of the severity, frequency, or duration that would warrant a higher rating.  

Alternatively, the Board finds that the Veteran's symptoms increased in severity, thus warranting a 50 percent disability rating as of September 6, 2013.  As explained above, the Veteran received a private mental health examination on said date.  The examiner noted that the Veteran's levels of impairment appeared to be more severe than the symptoms associated with a 30 percent disability rating.  Additionally, a PDS test, used to aid in the diagnosis of PTSD, indicated severe impairment; however, the Veteran had a GAF score of 55, indicative of moderate symptoms.

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a GAF score.  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).

Here, the Veteran's GAF score was 55, indicative of moderate symptoms.  The examiner described the Veteran's PTSD symptoms as being at more severe levels of impairment than those indicative of a 30 percent disability rating; however, the examiner did not expound on how severe the Veteran's symptoms were, but, the examiner did note that the Veteran's memory and concentration were at moderate levels of impairment.  Additionally, during the examination, the Veteran reported having nightmares a few times a week, difficulty sleeping, avoidance of stimuli associated with war, and that he feels edgy during the day.  However, the Veteran denied suicidal ideation, perceptual disturbances, and reported working 40 hours per week at an appliance store where he has worked since 1972.  

In light of the examiner's description of the Veteran's memory and concentration as being "moderate," the Veteran's GAF score of 55 indicating moderate symptoms, and the examiner's opinion that the Veteran's symptoms are at more severe levels of impairment than those of a 30 percent rating, the Board finds that as of September 6, 2013, (the date of the examination), the Veteran's PTSD symptoms more nearly approximate the criteria of a 50 percent disability rating.  A higher rating is not warranted as the Veteran does not exhibit symptoms of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Additionally, the Veteran's PTSD symptoms are not of the severity, frequency, or duration that would warrant a higher rating.

Similarly, the Board finds that an increase is warranted as of July 27, 2017.  Unlike the previous examinations, the Veteran reported having feelings of detachment from other people at all times, being alienated from other people with "no friends," and not having any recreational activities.  He further reported having physiological distress from reminders of Vietnam, noting that it usually occurs once a week, but that they have increased in the last week.  He also noted that he has trouble remembering names, addresses, and phone numbers.  Additionally, unlike his previous examinations, the Veteran reported symptoms of hypervigilance, suicidal ideation, and a reduction in his work hours.  Moreover, the examiner concluded, in part, that the Veteran has deficiencies in most areas including work, family relations, and mood.  Therefore, considering the Veteran's reports and the examiner's findings in the July 2017 examination, the Board finds that the Veteran's symptoms more nearly approximate those indicative of a 70 percent disability rating, but no higher, as of July 27, 2017.  The Veteran is not entitled to a higher rating because he does not exhibit symptoms of total occupational or social impairment.

In support of its' conclusions, the Board finds that the medical opinions are highly probative since the examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  Additionally, there is no other evidence of record to support a rating higher than the Board's assigned staged ratings during any stage of the appeal period.  As such, the preponderance of evidence weighs in favor of the claim, and the Veteran's claim is granted in part, and denied in part.


ORDER

Entitlement to an increased rating for PTSD, in excess of 30 percent disabling, for the period beginning October 26, 2011 to September 5, 2013, is denied.

Entitlement to a 50 percent rating for PTSD, but no higher, for the period beginning September 6, 2013 to July 26, 2017, is granted.

Entitlement to a 70 percent rating for PTSD, but no higher, effective July 27, 2017 is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


